DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, 12, 18-21, and 23 are rejected under 35 U.S.C. 102(a)1 as anticipated by VinylGuard Golf (https://www.youtube.com/watch?v=Rih7OzD8e7A).
VinylGuard discloses covering a golf flagstick configured as claimed with a shaft configured to support a ferrule and flag at respective ends.  The cover is positioned as a sleeve (considered of a different material than that of a first flagstick material ie. PVC v. fiberglass (at 0:10)) at a location as claimed above a ferrule; see at 55 seconds and 2 minutes 14 seconds through the end.  
The flagstick is considered to define a length and uniform transverse cross-sectional dimension (along its length); Note that the cover is considered to define a resilient impact outer surface which would inherently absorb a force delivered by a golf ball striking the flagstick; see at 0:21.
Regarding claim 9, the cover material is considered flexible given the plain meaning of the term as it covers the flexible flagstick; see also removal of cover demonstrating flexible characteristics after cutting and removal at 2:41.
Regarding claim 12, PVC is a polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, 18-21, and 23 rejected under 35 U.S.C. 102(a)1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Easterwood (US 2008/0000411).
Easterwood discloses a fiberglass golf flagstick comprising a shaft having an upper end configured to support a flag and a lower end configured to support a ferrule and a polymeric cover postioned about an entire length of the shaft between the upper and lower ends; see para. 10, 12-13.  Note that Easterwood discusses characteristic properties of the cover including durability (considered resilience) para. 11; and restoration of a flagsticks flexibility; see para. 7, 19.  The cover when sheathed over the flagstick shaft as disclosed by Easterwood inherently defines an outer surface that absorbs force delivered by a golf ball impact.  The tubular sheath is considered uniform and fixedly secured/adhered to the shaft by a heat shrinking process, however also considered “removably secured” in the plain and ordinary sense.
Regarding claim 8, if applicant disagrees that the cover including the second polymeric material is uniform with a lower durometer in relation to the first material then the alternate position is relied upon: it would have been obvious to one of ordinary skill in the art to provide a uniform second material as claimed for its known characteristics to operate as a flexible softer cover for capably performing as an exterior grade polymer resistant to cracking.

Claim 10 rejected under 35 U.S.C. 102(a)1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over VinylGuard Golf (https://www.youtube.com/watch?v=Rih7OzD8e7A).
Regarding claim 10, the VinylGuard disclosure is silent as to relative durometers, however the material characteristics are recognized as being as claimed ie. PVC (flexible normally formed with plasticizers, foaming agents etc.) of a lower durometer than that of fiberglass.  If applicant disagrees then the alternative position is relied upon: it would have been obvious to one of ordinary skill in the art to provide a lower durometer cover than the durometer of a fiberglass flagstick in the invention to VinylGuard in order to more easily change colors or refit a flagstick by cutting and removing.
Claims 1-2, 5, 8-12, 14, 16-20, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Clift (WO 2007/132218) in view of VinylGuard Golf (https://www.youtube.com/watch?v=Rih7OzD8e7A) or Easterwood (US 2008/0000411).
Clift discloses a “standard” golf flagstick, (pg. 7) comprising: a shaft 3 with an upper end configured to support a flag, inherently including a first material; and a cover 61 positioned about a majority of a length of the shaft above a ferrule location at a lower end of the shaft, see figures 5A, 10A the cover including a layered construction with an inner flexible foam material 63, 109 (considered resilient deformable polymer) different than an outer layer 69, 105 (heat shrink material/transparent cover) such that the cover defines a resilient outer surface that absorbs force delivered by a golf ball striking the cover and affecting the golf ball travel as claimed; see pg. 6, last paragraph; pg. 8: para. 2; pg. 9, lines 28+; pg. 10; lines 10-11; pg. 11, last para. – pg. 12, line 3.  
Note that a ferrule location (bottom) is common to a standard flagstick as well as common shaft material including wood, metal, fiberglass, rigid plastic, etc. however Clift does not provide for providing the cover to extend along the entire length between an upper end and a lower end connected to the ferrule.  VinylGuard and Easterwood as discussed above, however each teach providing a cover to a golf flagstick configured as claimed extending from the upper end to a lower end connected to a ferrule; see VinylGuard at 2 minutes 14 seconds+; Easterwood para. 13.  It would have been obvious to one of ordinary skill in the art to provide a cover along the entire length of the flagstick shaft as taught by VinylGuard or Easterwood in the invention to Clift in order to recondition and protect the entire shaft and present “as new”. 
Note that Clift recognizes varying the length of the cover with respect to shaft length; see pg. 10, lines 6-8.
Regarding claim 5, 12, and 17, Clift discusses a foam core considered comprising polymers.  Additionally polyurethane foam is considered an obvious material choice as a foam core.
Regarding claims 8-9 and 11, Clift discloses the second foam material considered flexible in relation to the first flagstick material and resiliently deformable from configurations as claimed upon the condition of a golf ball striking the cover ie. fully capable of absorbing a substantial percentage of the force of the ball. 
Regarding claim 10, a common flagstick material such as fiberglass has a first durometer and the second foam material inherently has a second lower durometer. Fiberglass and foam are considered to have relative durometers as claimed.
Regarding claims 11 and  14, it would have been obvious to one of ordinary skill in the art to provide a cover within the claimed thickness range for providing a legible visual display and/or providing “substantial absorbing” characteristics to protect the integrity of the flagstick.
Regarding claims 16-17 and 25-26, Clift discloses layers including second foam material 63, 109 considered resilient deformable shock absorbing polymer positioned adjacent first outer layer 69, 105 (heat shrink material/transparent cover).
Regarding claim 24, Clift provides first layer 65, of foam core (polymeric) second layer 63, third layer 69 wherein first and third layers are positioned adjacent second layer; see figures 5A and 5B.  The members 65 are considered a first inner layer at each respective end of foam layer 63 when inserted into recess 67 of second layer and covered by third layer sleeve 69.
Alternatively note that Clift provides another embodiment discloses providing a first 109 (foam core), second 107 (display panel), and third layer 105 (heat shrinkable protective cover); see figure 10B.  Note that first and third layers are adjacent second layer.  While Clift discloses the use of polymers in the first and third layers; display panel layer 107 is discussed as a printed poster having either a matt or gloss finish, not necessarily comprising polymers.  It would have been obvious to one of ordinary skill in the art to provide a common polymeric finish in second layer 107 in the invention to Clift in order to present a gloss display within the protected cover layer.

Claims 1-2 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Clift (WO 2007/132218) in view in view of VinylGuard Golf (https://www.youtube.com/watch?v=Rih7OzD8e7A) or Easterwood (US 2008/0000411) as discussed above and further in view of Brockett (US 4,303,245).
Clift as discussed above provides for a flexible, resilient foam cover for a standard golf flagstick however with directly discussing absorbing forces from impacting golf balls. The alternate rejection below is relied upon to provide a direct teaching of the use of foam materials for impact absorption:
While Clift is considered to provide a cover capable of absorbing an impact force delivered by a golf ball as claimed, does not directly disclose reducing spacing between a flagstick and a golf ball which struck the flagstick.  Brockett however teaches providing a foam rubber cover padding 44 around poles 36, 34, 32, 30 etc. “so that a golf ball which strikes the padded members will drop harmlessly to the ground rather than ricochet dangerously” (3:51+).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a foam cover operating in the manner as taught by Brockett in the modified invention to Clift to increase safety during play.  Note also that Brockett teaches placing foam over areas where desired therefore extending a cover along a substantial length of the flagstick in Clift is considered an obvious modification for increased visibility and safety. 

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive.  Regarding limitations directed to the length of the cover with respect to a flagstick, see teachings of Easterwood and VinylGuard Golf.  Regarding the combination of Clift and Easterwood, note that Clift directly discusses varying the length of the cover; see page 10, lines 6-8 and Easterwood provides covering the flagstick from end to end; see para. 13.Note that a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.  While evaluating obviousness, one must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions; see KSR Int. v. Teleflex 550 US__(2007).  
To determine whether there was an apparent reason to combine the known elements in the way a patent claims, it will often be necessary to look to interrelated teachings of multiple patents; to the effects of demands known to the design community or present in the marketplace; and to the background knowledge possessed by a person having ordinary skill in the art; ibid.  
The analysis need not seek out precise teachings directed to the challenged claimed specific subject matter, for a court can consider the inferences and creative steps a person of ordinary skill in the art would employ.  Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed; ibid.  Note also that “A person of ordinary skill is also a person of ordinary creativity, not an automaton”); Ball Aerosol & Specialty Container, Inc. v. Limited Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, considerations such as the shaft integrity, appearance, durability and performance are considered obvious to one of ordinary skill in the art.  Arguments against the proposed modification due to an obscured view are not agreed with as a player ordinarily removes the flagstick from the cup during play and even when not removed retrieves his ball after successfully hitting the ball into the cup during ordinary play and would be able to see within the cup.  
Furthermore regarding a cover which extends along the entire shaft length, applicant discloses providing the cover at a distance along the shaft above the cup in the Drawings and discusses a specific distance Y.  While the Specification provides support for the limitation of covering the entire length of the shaft, it is not considered critical to the invention and provide novelty thereto. With respect to shock absorbing characteristics of a cover note that it is considered widely recognized that official Rules of Golf include equipment restrictions regarding the flagstick not to be covered by any shock absorbing material that might affect ball travel.  While applicant has presented claims towards the opposite effect, novelty is not imparted to the combination.
Regarding the teachings of Brockett, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the ricochet travel of a golf ball impacting an elongated pole/rod/support is particularly at issue.  Providing a material that affects the golf ball travel after impact is considered pertinent.
Brocket is not relied upon for an opaque covering nor a length of covering as argued.
Note that limitations directed towards a golf ball impacting the claimed flagstick are considered conditional limitations, not structural elements of the invention.  While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473-78, 44 USPQ2d 1429-32 (Fed.Cir. 1997) and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).
The combination of a cover over a golf flagstick is considered taught as above.  Note that distinguishing structural features should be included in the claims to distinguish over the prior art.  The recited function of absorbing impacting force and additionally reducing a golf ball spacing is considered ordinarily to occur upon the occurrence of a golf ball striking known material with dampening characteristics.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649